DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erven et al., US 2016/0255438 A1 (previously cited and hereafter Erven), further in view of Merrey et al., US 2007/0223722 A1 (hereafter Merrey), Novet, US 2015/0237183 A1 (previously cited), and Wang et al., US 2014/0195795 A1 (previously cited as pertinent and hereafter Wang).
claim 1, Erven discloses a playback device using positioning information (see Erven, abstract).  Specifically, Erven teaches “a device comprising: at least processor configured with instructions to” perform several functions, because Erven teaches the playback device having a processor to process input data, such as sensor inputs, according to instructions stored in memory (see Erven, ¶ 0028-0029 and 0080-0084, figure 2, unit 200, and figure 7, unit 700, 202, 204, 206, and 702).  Next, Erven teaches that the instructions executed by the processor allow the playback device to “receive, from at least one sensor on a wall of a speaker disposed on a surface, at least one signal…”, such as using proximity sensors disposed on each side of the playback device to determine the device’s position and/or orientation (see Erven, ¶ 0062-0067, 0080, 0082-0084, and 0086-0090, figures 5A-5B, unit 500, figure 7, units 700 and 702, and figure 9A, units 902 and 910-912).  Then as seen previously with respect to figures 5A and 5B, Erven teaches that the processor of the device performs the function to, “based at least in part on the signal, identify at least one speaker configuration, the speaker configuration comprising plural settings” because the playback device configures its sound output based on the signal from the sensors to determine the device’s orientation and if the speaker is to be paired with another speaker in a playback zone, Erven teaches that the device has plural settings and the device identifies a configuration having a defined set of these plural settings (see Erven, ¶ 0040-0043, 0064-0067, and 0084-0087, and figures 5A-5B).  Finally, Erven teaches that the processor of the device performs the function to “establish the speaker configuration setting on the speaker such that the speaker emits audio according to the settings” (see Erven, ¶ 0041-0042, 0066-0067, and 0084-0087).  
Erven clearly teaches that the sensors are placed on the sides of the playback device and that the sensors “can be Hall effect sensors, other magnetic field-based sensors, and/or other proximity sensors (e.g., near field communication (NFC) sensors, light sensors, optical sensors, global positioning system (GPS) or beacon sensors, etc.)” (see Erven, ¶ 0090).  Additionally, Erven teaches that the playback device may be part of one or more playback zones, such as a balcony zone, kitchen zone, office 
Furthermore, Erven clearly teaches that the audio characteristics are based on the speaker’s position relative to the floor, wall or ceiling, detects the speaker’s orientation with respect to an underlying surface, and adjusts the EQ settings with respect to the position and/or orientation (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113).  However, Erven does not appear to teach that the “at least one signal” received from the sensor represents “a type of the surface on which the speaker is disposed”.
Merrey teaches an audio distribution system with a digital power link for distributing power to one or more powered speaker units (see Merrey, abstract).  In particular, Merrey teaches powered speaker units having a digital signal processor (DSP) to receive an audio signal and apply different equalizations to individually accommodate each speaker’s acoustics or ambient noise level (see Merrey, ¶ 0034-0035 and figure 3, unit 53).  Merrey further teaches that the equalization allows each speaker to compensate for different types of surfaces, such as marble flooring or carpeting (see Merrey, ¶ 0035).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Erven with the teaching of Merrey to adjust the EQ (i.e., the speaker configuration) based on part on the “type of the surface on which the speaker is disposed” in order to better optimize the speaker output according to its detected environment (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113 in view of Merrey, ¶ 0035).  However, the combination does not appear to teach the sensors on the wall of the speaker generate “at least one signal representing a type of the surface on which the speaker is disposed”.   
Novet teaches a grip detection and capacitive gesture system for mobile devices, where the capacitive sensor is able to determine the type of material adjacent to the mobile device (see Novet, 
Wang teaches a method for configuring a mobile terminal based on the type of material in contact with the mobile terminal (see Wang, abstract and ¶ 0026-0028).  In particular, Wang teaches that an application mode of the mobile terminal is configured when the detected object material matches an object material stored in the terminal (see Wang, ¶ 0030-0033), and a user can add a configuration for a material not stored in the terminal when the detected object material does not match an object material stored in the terminal (see Wang, ¶ 0034).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven, 
 “A device comprising: 
at least processor configured with instructions to: 
receive, from at least one sensor on a wall of a speaker disposed on a surface, at least one signal representing a type of the surface on which the speaker is disposed;” (see Erven, ¶ 0028-0029, 0062-0067, 0080, 0082-0084, and 0087-0090, figure 7, units 700, 202, 204, 206, and 702, and figure 9A, units 902 and 910-912, in view of Merrey, ¶ 0035, in view of Novet, ¶ 0078, 0085-0086, and 0098-0100, and figure 2, units 250 and 255, and further in view of Wang, ¶ 0026-0034, which makes obvious the capacitance sensor on an exterior wall of a speaker housing, such that a capacitance signal from the sensor is used to determine what type of material is touching the housing when the speaker is placed on a surface);
 
“based at least in part on the signal, identify at least one speaker configuration, the speaker configuration comprising plural settings; and” (see Erven, ¶ 0040-0043, 0064-0067, 0084-0087, and 0113, and figures 5A-5B, in view of Merrey, ¶ 0035); and 

“establish the speaker configuration setting on the speaker such that the speaker emits audio according to the settings.” (see Erven, ¶ 0041-0042, 0066-0067, 0084-0087, and 0113, in view of Merrey, ¶ 0035, in view of Novet, ¶ 0086, and further in view of Wang, ¶ 0033, makes obvious that a speaker configuration is established when the speaker is placed on a recognized surface, and that the speaker emits audio according to the settings identified based on the capacitance signal).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, comprising the sensor” (see Erven, figure 2, units 200 and 202).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, comprising the speaker” (see Erven, ¶ 0028 and figure 2, units 200 and 212).
claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises a speaker system channel configuration” because Erven teaches that the sensed orientation of the speaker determines if a stereophonic or monophonic signal is produced (see Erven, ¶ 0066-0067).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises a compression setting” because Erven teaches that the volume is limited when sensors determine that the speaker is in an incorrect position (see Erven, ¶ 0109).  Volume limiting makes obvious dynamic compression to one of ordinary skill at the time of the effective filing date because volume limiting is equivalent to a compression ratio of infinity to 1 after the input reaches a predetermined threshold.
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises extra bass” (see Erven, ¶ 0087).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the speaker configuration comprises equalization (EQ)” (see Erven, ¶ 0087).
Regarding claim 9, Erven discloses a playback device using positioning information (see Erven, abstract).  Specifically, Erven teaches a “method, comprising: receiving a … signal from a sensor on an exterior wall of a housing of a speaker”, such as using proximity sensors disposed on each side of the playback device to determine the device’s position and/or orientation (see Erven, ¶ 0023 and 0080-0090, figure 7, units 700 and 702, and figure 9A, units 902 and 910-912).  Next, Erven teaches that the method “establishing at least one speaker configuration of the speaker based at least in part on the … signal” because the playback device configures its sound output based on the signal from the sensors that are used to determine the device’s orientation (see Erven, ¶ 0066-0067, 0084, and 0086-0087).

Furthermore, Erven clearly teaches that the audio characteristics are based on the speaker’s position relative to the floor, wall or ceiling, detects the speaker’s orientation with respect to an underlying surface, and adjusts the EQ settings with respect to the position and/or orientation (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113).  However, Erven does not appear to teach that it uses capacitive sensors, and Erven does not appear to teach that the “at least one signal” received from the sensor represents “a type of the surface on which the speaker is disposed”.
Merrey teaches an audio distribution system with a digital power link for distributing power to one or more powered speaker units (see Merrey, abstract).  In particular, Merrey teaches powered speaker units having a digital signal processor (DSP) to receive an audio signal and apply different equalizations to individually accommodate each speaker’s acoustics or ambient noise level (see Merrey, ¶ 0034-0035 and figure 3, unit 53).  Merrey further teaches that the equalization allows each speaker to compensate for different types of surfaces, such as marble flooring or carpeting (see Merrey, ¶ 0035).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Erven with the teaching of Merrey to adjust the EQ (i.e., the speaker configuration) based on part on the “type of the surface on which the speaker is disposed” in order to better optimize the speaker output according to its detected environment (see Erven, ¶ 0024, 0082, 0084, 0087, and 0113 in view of Merrey, ¶ 0035).  However, the combination does not appear to teach that it uses capacitive 
Novet teaches a grip detection and capacitive gesture system for mobile devices, where the capacitive sensor is able to determine the type of material adjacent to the mobile device (see Novet, abstract).  In particular, Novet teaches a method of determining the capacitance and/or dielectric constant of an adjacent object or surface (see Novet, ¶ 0078 and 0085-0086).  Additionally, Novet teaches that an environment sense controller and capacitive sensors are used to determine the capacitance of an adjacent object or surface (see Novet, ¶ 0098-0100 and figure 2, units 250 and 255).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Erven and Merrey with the capacitive sensor of Novet for the purpose of detecting different adjacent surfaces, such as floors, walls, and/or ceiling surfaces, and adjusting the audio output (see Erven, ¶ 0082, 0084, 0090, 0111, and 0113, and Merrey, ¶ 0035 in view of Novet, ¶ 0085-0086 and 0098-0100).  However, the combination of Erven, Merrey, and Novet does not appear to explicitly teach that the detection of adjacent surfaces are a surface that the speaker rests on, such that the sensor senses the supporting surface type, such as the table, counter, floor, marble surface, and/or carpeted floor (see Erven, ¶ 0082, 0084, 0087, 0090, and 0113, Merrey, ¶ 0035, and Novet, ¶ 0078, 0084, and 0098, which makes obvious the capacitance signal from a sensor in the speaker wall’s housing senses environmental changes, such as the dielectric constants of nearby objects like a user’s ear or head and a table, and specifically, Novet teaches that the device is “placed on a surface such as a table, desk, or counter”, and Merrey teaches the acoustic differences between a marble surface and a carpeted floor).  
Wang teaches a method for configuring a mobile terminal based on the type of material in contact with the mobile terminal (see Wang, abstract and ¶ 0026-0028).  In particular, Wang teaches that an application mode of the mobile terminal is configured when the detected object material 
“A method, comprising: 
receiving a capacitance signal from a sensor on an exterior wall of a housing of a speaker that rests against a supporting surface such that the capacitance signal depends on a type of the supporting surface; and” (see Erven, ¶ 0066-0067, 0080, 0082-0084, 0087-0090, figure 7, units 700 and 702, and figure 9A, units 902 and 910-912, in view of Merrey, ¶ 0035, in view of Novet, ¶ 0078, 0085-0086, and 0098-0100, and figure 2, units 250 and 255, and further in view of Wang, ¶ 0026-0034, which makes obvious the capacitance sensor on an exterior wall of a speaker housing, such that a capacitance signal from the sensor is used to determine what type of material is touching the housing when the speaker is placed on a surface); and

“establishing at least one speaker configuration of the speaker based at least in part on the capacitance signal.” (see Erven, ¶ 0066-0067, 0084, 0087, and 0113, in view of Merrey, ¶ 0035, in view of Novet, ¶ 0086, and further in view of Wang, ¶ 0033, makes obvious that a speaker configuration is established when the speaker is placed on a recognized surface).

Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises a speaker system channel configuration” because Erven teaches that the sensed orientation of the speaker determines if a stereophonic or monophonic signal is produced (see Erven, ¶ 0066-0067).
claim 11, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises a compression setting” because Erven teaches that the volume is limited when sensors determine that the speaker is in an incorrect position (see Erven, ¶ 0109).  Volume limiting makes obvious dynamic compression to one of ordinary skill at the time of the effective filing date because volume limiting is equivalent to a compression ratio of infinity to 1 after the input reaches a predetermined threshold.
Regarding claim 13, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises extra bass” (see Erven, ¶ 0087).
Regarding claim 14, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises equalization (EQ)” (see Erven, ¶ 0087).
Regarding claim 15, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises volume” (see Erven, ¶ 0087).
Regarding claim 16, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “method of claim 9, wherein the speaker configuration comprises delay” (see Erven, ¶ 0129).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the device of claim 1, which makes obvious an audio speaker system with these features.  In particular, the combination makes obvious:
“An audio speaker system, comprising: 
at least a first audio speaker; and” (see Erven, ¶ 0028-0029 and 0066-0069, figure 2, units 200, 208, 210, and 212, and figure 5A-B, units 502, 504, 506, and 508);
 
“at least one processor configured with instructions for: 


“establishing a second audio configuration of the first audio speaker responsive to a second signal from the capacitance sensor mounted on the surface of the housing of the first audio speaker that rests on a second surface external to the speaker housing, the second audio configuration comprising plural settings with values different from values of at least some of the plural settings of the first audio configuration.” (see Erven, ¶ 0041-0042, 0066-0067, 0084, 0087, and 0113, in view of Merrey, ¶ 0035, in view of Novet, ¶ 0086, and further in view of Wang, ¶ 0033-0034, makes obvious that a second audio configuration is established when the speaker is moved and rests on a different recognized, or unrecognized, surface).

Regarding claim 19, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “audio speaker system of claim 17, comprising plural capacitance sensors mounted on respective surfaces of the housing” because Erven teaches that three sides and the fourth side (i.e., a base) each have a sensor and Novet makes obvious the use of capacitive sensors (see Erven, ¶ 0090-0094, figure 9A, units 910-912, and figure 9B, unit 953, in view of Novet, ¶ 0086 and 0098-0100).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schuster et al., US 2016/0057555 A1, teaches systems an methods for equalizing playback on an electronic device, such as detecting if the device is face up on a stable surface, face down on a stable surface, or face up and stable with indirect support (see Schuster et al., abstract, ¶ 0018-0019, 0028-0029, 0033, and 0050-0051, and figure 9, steps 965, 967, 969, and 971).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Daniel R Sellers/Examiner, Art Unit 2653